Exhibit 10.2

August 23, 2017

Phillip LoPresti

Everspin Technologies

1347 North Alma School Road # 220

Chandler, AZ 85224

Dear Phill:

This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) that Everspin Technologies, Inc. (the “Company”) is offering
to you. 

1. SEPARATION.  Your last day of work with the Company and your employment
termination date will be August 31, 2017 (the “Separation Date”). 

2. ACCRUED SALARY.  On the Separation Date, the Company will pay you all accrued
salary earned through the Separation Date, subject to standard payroll
deductions and withholdings.  You are entitled to this payment by law.

3. SEVERANCE BENEFITS.  If you sign this Agreement, allow it to become
effective, and remain in compliance with your legal and contractual obligations
to the Company, then the Company will provide you with the following severance
benefits:

a. Cash Severance.  The Company will pay you, as severance, the equivalent of
twelve (12) months of your base salary in effect as of the Separation Date,
subject to standard payroll deductions and withholdings.  This amount will be
paid in equal installments on the Company’s normal payroll cycle beginning on
the first regular payday no earlier than one week after the Effective Date, as
defined in paragraph 13 below.

b. Pro-Rata Bonus.  You will receive a prorated bonus for 2017 (the “Pro-Rata
Bonus”), to be paid at the same time as when bonuses are paid to the remaining
executive team, but no later than March 15, 2018.

c. Accelerated Vesting.  During your employment, you were granted certain equity
interests (the “Awards”).    The Company will accelerate the vesting of the
Awards such that, as of the Separation Date, you will be deemed vested in those
Awards that would have vested in the twelve (12) months following the Separation
Date had you remained employed. 

d. Extension of Post-Termination Exercise Period.  The Company will amend the
Awards such that the Awards will remain exercisable through August 31, 2018 (but
in no event beyond the term of the applicable Award).  This amendment may affect
the tax treatment of the Awards, and thus you are encouraged to seek independent
tax advice.  Except as expressly set forth in Sections 3.c and 3.d of this
Agreement, the Awards shall continue to be governed in all respects by the terms
of the applicable equity plans and Award agreements.







--------------------------------------------------------------------------------

 



4. HEALTH INSURANCE.    To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense following the Separation Date.  Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish.  You will be provided with a separate notice
describing your rights and obligations under COBRA.  As an additional benefit
under this Agreement, provided that you timely elect continued coverage under
COBRA, then the Company shall reimburse you for the COBRA premiums to continue
your health insurance coverage (including coverage for eligible dependents, if
applicable) through the period starting on the Separation Date and ending on the
earliest to occur of: (a) twelve (12) months following the Separation Date; (b)
the date you become eligible for group health insurance coverage through a new
employer; or (c) the date you cease to be eligible for COBRA coverage for any
reason.  You must timely pay your premiums, and then provide the Company with
proof of same, to obtain reimbursement for your COBRA premiums under this
Section 4.  Notwithstanding the foregoing, if the Company determines, in its
sole discretion, that it cannot pay the COBRA premiums without a substantial
risk of violating applicable law, then the Company instead shall pay you a fully
taxable cash payment equal to the remaining COBRA premiums due under this
Section 4, subject to applicable tax withholdings, which you may, but are not
obligated to, use toward the cost of COBRA premiums.  

5. CONSULTING AGREEMENT.  If you timely sign this Agreement and allow it to
become effective, then the Company will engage you as a consultant under the
terms set forth below. 

a. Consulting Period.  You will serve as a consultant to the Company beginning
on September 1, 2017, and ending on February 28, 2018 (the “Consulting Period”),
unless terminated earlier pursuant to Section 5(j). 

b. Consulting Services.  As a consultant, you will be responsible for assisting
the Company in any area of your expertise, as reasonably requested by the Board
of Directors and the Chief Executive Officer (the “Consulting Services”).  It is
anticipated that you will provide eight hours of Consulting Services per
week.  You will conduct the Consulting Services offsite, unless otherwise
requested by the Company.  You will exercise the highest degree of
professionalism and utilize your expertise and creative talents in performing
the Consulting Services.

c. Consulting Fee.  Provided that you (i) perform the Consulting Services to the
Company’s satisfaction (as determined by the Board of Directors in its sole
discretion), and (ii) comply with your continuing legal and contractual
obligations to the Company (including, without limitation, the obligations set
forth herein), then the Company will pay you consulting fees equal to $10,000
per month.  You will also be reimbursed for any reasonable business expenses
incurred during the Consulting Period, provided that you must obtain
pre-approval in writing of any expense over $1,000.

d. Equity.  You and the Company agree that during the Consulting Period, the
Awards will cease vesting, however you will remain in continuous service for
purposes of exercisability. 







--------------------------------------------------------------------------------

 



e. Tax Treatment.  The Company will not make any withholdings or deductions, and
will issue you a form 1099, with respect to any consulting fees paid to you. You
will be responsible for all taxes with respect to the consulting fees, and you
agree to indemnify, hold harmless and defend the Company from any and all
claims, liabilities, damages, taxes, fines or penalties sought or recovered by
any governmental entity, including but not limited to the Internal Revenue
Service or any state taxing authority, arising out of or in connection with the
consulting fees. 

f. Independent Contractor Status.  You agree that during the Consulting Period,
(i) you will be an independent contractor to the Company and not an employee of
the Company, and (ii) the Company will not make payments for state or federal
income tax, FICA (social security and Medicare), make unemployment insurance or
disability insurance contributions, or obtain workers’ compensation insurance on
your behalf.

g. Protection of Information.  You agree that during the Consulting Period and
thereafter, you will not use or disclose any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing consulting services for the Company.  Any and all work product you
create in the course of performing consulting services for the Company will be
the sole and exclusive property of the Company.  You hereby assign to the
Company all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
consulting services for the Company.

h. Limitations on Authority.  You will have no responsibilities or authority as
a consultant to the Company other than as provided above.  You agree not to
represent or purport to represent the Company in any manner whatsoever to any
third party except with my prior written consent.  

i. Standards of Conduct; Noncompetition.  You agree not to engage in any conduct
during the Consulting Period that is detrimental to the interests of the
Company.  You further agree during the Consulting Period that you will not,
directly or indirectly, as an officer, director, employee, consultant, owner,
manager, member, partner, or in any other capacity solicit, perform, or provide,
or attempt to perform or provide Conflicting Services in the United States, nor
will you assist another person to solicit, perform or provide or attempt to
perform or provide Conflicting Services in the United States.  You and the
Company agree that for purposes of this Agreement, “Conflicting Services” means
any product, service, or process or the research and development thereof, of any
person or organization other than the Company that is substantially similar to
or competitive with a product, service, or process, including the research and
development thereof, of the Company. 

j. Termination of Consulting Period.  You may terminate the Consulting Period,
at any time and for any reason, upon ten (10) days written notice to the
Company.  The Company may only terminate the Consulting Period upon your
material breach of any of the obligations in this Agreement.  Upon termination
of the Consulting Period by either party, the Company will have no further
obligations to you, including any obligation to pay you further consulting
fees. 







--------------------------------------------------------------------------------

 



6. OTHER COMPENSATION OR BENEFITS.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date.   You further expressly
acknowledge and agree that the severance benefits being provided to you under
this Agreement are more generous than the severance benefits you are eligible to
receive under the terms of your Executive Employment Agreement with the Company
dated April 25, 2016 (the “Employment Agreement”), and are being provided in
lieu of such benefits.  As such, you acknowledge and agree that you are not
entitled to, and will not receive, any severance benefits under the Employment
Agreement.

7. EXPENSE REIMBURSEMENTS.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice. 

8. RETURN OF COMPANY PROPERTY.  By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof); provided, however, that you are permitted to retain any
Company property that is necessary for the performance of your services under
the Consulting Agreement (including your Company laptop, which you may retain
during the Consulting Period, but will be required to return to the Company upon
the termination of the Consulting Period). 

9. PROPRIETARY INFORMATION OBLIGATIONS.  You acknowledge your continuing
obligations under your Employee Proprietary Information and Inventions
Assignment Agreement, a copy of which is attached hereto as Exhibit A.  

10. NONDISPARAGEMENT.  You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation or personal reputation;
and the Company (through its directors) agrees not to disparage you in any
manner likely to be harmful to you or your business, business reputation or
personal reputation; provided that you and the Company will respond accurately
and fully to any question, inquiry or request for information when required by
legal process. 

11. NO ADMISSIONS.   You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

12. RELEASE OF CLAIMS.  In exchange for the consideration under this Agreement
to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any







--------------------------------------------------------------------------------

 



and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring at any time prior to and including the date you sign this
Agreement.  This general release includes, but is not limited to: (a) all claims
arising out of or in any way related to your employment with the Company or the
termination of that employment; (b) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act (“ADEA”) the
Arizona Wage Act, the Arizona Employment Protection Act, the Arizona Civil
Rights Act, the Arizona Revised Statutes, and the Arizona Administrative
Rules.  Notwithstanding the foregoing, you are not releasing the Company hereby
from any obligation to indemnify you pursuant to the Articles and Bylaws of the
Company, any valid fully executed indemnification agreement with the Company,
applicable law, or applicable directors and officers liability insurance.  Also,
excluded from this Agreement are any claims that cannot be waived by law. 

13. ADEA RELEASE.  You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you have under the ADEA, and that the
consideration given for the waiver and releases you have given in this Agreement
is in addition to anything of value to which you were already entitled.  You
further acknowledge that you have been advised, as required by the ADEA,
that:  (a) your waiver and release does not apply to any rights or claims that
arise after the date you sign this Agreement; (b) you should consult with an
attorney prior to signing this Agreement (although you may choose voluntarily
not to do so); (c) you have twenty-one (21) days to consider this Agreement
(although you may choose voluntarily to sign it sooner); (d) you have seven (7)
days following the date you sign this Agreement to revoke this Agreement (in a
written revocation sent to me); and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement provided that you do not revoke it (the
“Effective Date”).

14. PROTECTED RIGHTS.   You understand that nothing in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  You further understand this Agreement does
not limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company.  While this Agreement does not limit your right to
receive an award for information provided to the Securities and Exchange
Commission, you understand and agree that, to maximum extent permitted by law,
you are otherwise waiving any and all rights you may have to individual relief
based on any claims that you have released and any rights you have waived by
signing this Agreement.







--------------------------------------------------------------------------------

 



15. REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act or otherwise, and have not suffered any on-the-job injury
for which you have not already filed a workers’ compensation claim.

16. MISCELLANEOUS.   This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Arizona
without regard to conflict of laws principles.  Any ambiguity in this Agreement
shall not be construed against either party as the drafter.  Any waiver of a
breach of this Agreement shall be in writing and shall not be deemed to be a
waiver of any successive breach.  This Agreement may be executed in counterparts
and facsimile signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.  You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.

We wish you the best in your future endeavors.

Sincerely,

 

 

 

By:

/s/ Stephen Socolof

    

 

             Stephen Socolof

 

 

 

 Exhibit A – Employee Proprietary Information and Inventions Assignment
Agreement

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

 

 

/s/ Phillip LoPresti

    

September 5, 2017

Phillip LoPresti

 

Date

 







--------------------------------------------------------------------------------

 



EXHIBIT A

Employee Proprietary Information and Inventions Assignment Agreement







--------------------------------------------------------------------------------

 



EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

In consideration of my employment or continued employment by Everspin
Technologies, Inc. (“Company”), and the compensation paid to me now and during
my employment with the Company, I agree to the terms of this Agreement as
follows:

1.   Confidential Information Protections.

1.1   Nondisclosure; Recognition of Company’s Rights.  At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Board of Directors (the “Board”) of Company.  I will
obtain the Board’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

1.2   Confidential Information.  The term “Confidential Information” shall mean
any and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

1.3   Third Party Information.  I understand that Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes.  During and after the term of my employment, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or use, Third Party Information, except in connection
with my work for Company or unless expressly authorized by an officer of Company
in writing.

1.4   No Improper Use of Information of Prior Employers and Others.  I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any noncompete







--------------------------------------------------------------------------------

 



agreement or any agreement to keep in confidence or refrain from using
information acquired by me prior to my employment by Company.  I further
represent that I have not entered into, and will not enter into, any agreement,
either written or oral, in conflict with my obligations under this
Agreement.  During my employment by Company, I will not improperly make use of,
or disclose, any information or trade secrets of any former employer or other
third party, nor will I bring onto the premises of Company or use any
unpublished documents or any property belonging to any former employer or other
third party, in violation of any lawful agreements with that former employer or
third party.  I will use in the performance of my duties only information that
is generally known and used by persons with training and experience comparable
to my own, is common knowledge in the industry or otherwise legally in the
public domain, or is otherwise provided or developed by Company.

2.   Inventions.

2.1   Inventions and Intellectual Property Rights.  As used in this Agreement,
the term “Invention” means any ideas, concepts, information, materials,
processes, data, programs, know-how, improvements, discoveries, developments,
designs, artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights in any of the items listed above.  The term
“Intellectual Property Rights” means all trade secrets, copyrights, trademarks,
mask work rights, patents and other intellectual property rights recognized by
the laws of any jurisdiction or country.

2.2   Prior Inventions.  I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made,







--------------------------------------------------------------------------------

 



use, sell, import, offer for sale, and exercise any and all present or future
rights in, such Prior Invention.   

2.3   Assignment of Company Inventions.  Inventions assigned to the Company or
to a third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.”  Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of a
Specific Inventions Law (as defined below) and I have set forth in Exhibit A, I
hereby assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.   

2.4   Specific Inventions Law.  I recognize that, in the event of a specifically
applicable state law, regulation, rule or public policy (“Specific Inventions
Law”), this Agreement will not be deemed to require assignment of any invention
which qualifies fully for protection under a Specific Inventions Law by virtue
of the fact that any such invention was, for example, developed entirely on my
own time without using the company’s equipment, supplies, facilities, or trade
secrets and neither related to the company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the
Company.  Examples of Specific Inventions Laws include California Labor Code
Section 2870 and the Revised Code of Washington Section 49.44.140. 

2.5   Obligation to Keep Company Informed.  While employed with the Company and
for one (1) year after my employment ends, I will promptly and fully disclose to
the Company in writing (a) all Inventions I author, conceive or reduce to
practice, either alone or with others and including any that might be covered
under a Specific Inventions Law, and (b) all patent applications I file or in
which I am named as an inventor or co-inventor.    

2.6   Government or Third Party.  I agree that, as directed by the Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention. 

2.7   Enforcement of Intellectual Property Rights and Assistance.  During and
after the period of my employment, I will assist Company in every proper way to
obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries.  If the Company is unable to
secure my signature on any document needed in connection with such purposes,







--------------------------------------------------------------------------------

 



I hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me. 

2.8   Incorporation of Software Code.  I agree that I will not incorporate into
any Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.

3.   Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.

4.   Additional Activities.  I agree that (a) during the term of my employment
by Company, I will not, without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company, and (b) for the period of my employment
by Company and for one (l) year thereafter, I will not, either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.

5.   Return Of Company Property.  Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation.  I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company.  In addition, if I have used any personal computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company information, including but not limited to, Confidential Information, I
agree to provide the Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide the Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed.  I further agree that any property







--------------------------------------------------------------------------------

 



situated on Company’s premises and owned by Company is subject to inspection by
Company’s personnel at any time with or without notice.  Prior to the
termination of my employment or promptly after termination of my employment, I
will cooperate with Company in attending an exit interview and certify in
writing that I have complied with the requirements of this section.  

6.   Notification Of New Employer.  If I leave the employ of Company, I consent
to the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.

7.   General Provisions.

7.1   Governing Law and Venue.  This Agreement and any action related thereto
will be governed and interpreted by and under the laws of the State of Arizona,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company’s principal place of business is located for any lawsuit filed there
against me by Company arising from or related to this Agreement.

7.2   Severability.  If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will
remain enforceable and the invalid or unenforceable provision will be deemed
modified so that it is valid and enforceable to the maximum extent permitted by
law.

7.3   Survival.  This Agreement shall survive the termination of my employment
and the assignment of this Agreement by Company to any successor or other
assignee and be binding upon my heirs and legal representatives.

7.4   Employment.  I agree and understand that nothing in this Agreement shall
give me any right to continued employment by Company, and it will not interfere
in any way with my right or Company’s right to terminate my employment at any
time, with or without cause and with or without advance notice.

7.5   Notices.  Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service.  Notice will be







--------------------------------------------------------------------------------

 



effective upon receipt or refusal of delivery.  If delivered by certified or
registered mail, notice will be considered to have been given five (5) business
days after it was mailed, as evidenced by the postmark.  If delivered by courier
or express mail service, notice will be considered to have been given on the
delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of the
change to the other party.

7.6   Injunctive Relief. I acknowledge that, because my services are personal
and unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance).  The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.

7.7   Waiver. Any waiver or failure to enforce any provision of this Agreement
on one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.

7.8   Export.  I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data, to countries
outside the United States, because such export could be in violation of the
United States export laws or regulations.

7.9   Entire Agreement.  If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled “Confidential
Information Protections” and “Inventions” shall apply.  This Agreement is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior communications between
us with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and an authorized representative of
Company.  Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement.







--------------------------------------------------------------------------------

 



This Employee Proprietary Information and Inventions Assignment Agreement shall
be effective as of the first day of my employment with Company.

Employee:

    

Company:  EVERSPIN TECHNOLOGIES, INC.

I have read, understand, and Accept this agreement and have been given the
opportunity to Review it with independent legal counsel.

 

Accepted and agreed:

 

 

 

 

 

 

/s/ Phillip LoPresti

 

/s/ Amy McKillip

(Signature)

 

(Signature)

 

 

 

By

Phillip LoPresti

 

By

Amy McKillip

 

 

 

Title:

CEO

 

Title:

Accountant

 

 

 

Date:

May 23, 2010

 

Date:

May 23, 2010

 

 

 

Address:

205 Vailco Lane, Austin, TX

 

Address:

1300 N Alma School, Chandler AZ 85224

 

 





--------------------------------------------------------------------------------

 



Exhibit A

INVENTIONS

1.Prior Inventions Disclosure.  The following is a complete list of all Prior
Inventions (as provided in Section 2.2 of the attached Employee Proprietary
Information and Inventions Assignment Agreement, defined herein as the
“Agreement”):

☒None

☐See immediately below:

 

 

 

2.Limited Exclusion Notification. 

This is to notify you in accordance with any applicable Specific Inventions Law
that the foregoing Agreement between you and Company does not require you to
assign or offer to assign to Company any Invention that you develop entirely on
your own time without using Company’s equipment, supplies, facilities or trade
secret information, except for those Inventions that either:

a.Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

b.Result from any work performed by you for Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

 

 

--------------------------------------------------------------------------------